Case: 21-50957     Document: 00516473025         Page: 1     Date Filed: 09/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 15, 2022
                                  No. 21-50957                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Aldo Cuatepotzo-Cortes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-59-1


   Before Jones, Barksdale, and Elrod, Circuit Judges.
   Per Curiam:*
          Aldo Cuatepotzo-Cortes, in 2019, pleaded guilty to transportation of
   illegal aliens for financial gain. He was sentenced to, inter alia, 14-months’
   imprisonment and three-years’ supervised release.         The district court
   imposed special conditions of supervised release, prohibiting, inter alia,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50957        Document: 00516473025           Page: 2   Date Filed: 09/15/2022




                                       No. 21-50957


   Cuatepotzo from: committing federal, state, or local crimes; and illegally
   reentering the United States. He did not file a direct appeal.
             Cuatepotzo, in 2021, was arrested again for transporting illegal aliens
   for financial gain. The Government, following his arrest, moved to revoke
   his supervised release, asserting he violated mandatory conditions:
   committing a federal, state, or local crime; and illegally reentering the United
   States.
             Cuatepotzo was convicted for the 2021 arrest; and sentencing for the
   conviction was held in conjunction with his final revocation hearing. For his
   2021 conviction, the court imposed, inter alia, a sentence of 41-months’
   imprisonment. During the revocation-hearing portion, Cuatepotzo admitted
   violating both conditions. The court imposed a 14-months’-sentence to run
   consecutively to the 41-months’-sentence imposed for the 2021 conviction.
             Only the revocation sentence remains in issue. Cuatepotzo contests
   the within-Sentencing Guidelines, 14-months’-sentence. He contends his
   sentence is: procedurally unreasonable because the court failed to articulate
   its reasons for ordering the sentence to run consecutively to the sentence in
   the 2021 case; and substantively unreasonable because the court failed to
   consider a factor that should have received significant weight.
             Our court reviews preserved challenges to revocation sentences under
   a two-step “plainly unreasonable” inquiry. E.g., United States v. Miller, 634
   F.3d 841, 843 (5th Cir. 2011) (adopting “plainly unreasonable” standard for
   revocation sentences); United States v. Cano, 981 F.3d 422, 425 (5th Cir.
   2020).      The court must first determine “whether the district court
   committed significant procedural error”; and then assess the substantive-
   reasonableness of the sentence using an abuse-of-discretion standard. Cano,
   981 F.3d at 425 (citation omitted).




                                            2
Case: 21-50957      Document: 00516473025           Page: 3     Date Filed: 09/15/2022




                                     No. 21-50957


          Cuatepotzo’s claim his sentence was procedurally unreasonable,
   however, was not preserved in district court; therefore, review is only for
   plain error. E.g., United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009).
   Under that standard, he must show a forfeited plain error (clear or obvious
   error, rather than one subject to a reasonable dispute) affected his substantial
   rights. United States v. Hernandez-Martinez, 485 F.3d 270, 273 (5th Cir.
   2007). If he makes that showing, our court has the discretion to correct the
   reversible plain error, but generally should do so only if it “seriously affect[s]
   the fairness, integrity or public reputation of judicial proceedings”. United
   States v. Olano, 507 U.S. 725, 732 (1993).
          When, as here, a district court applies a within-Guidelines sentence,
   “doing so will not necessarily require lengthy explanation”. Rita v. United
   States, 551 U.S. 338, 356 (2007).        The court stated it had considered
   Cuatepotzo’s assertions at the combined sentencing for revocation and the
   2021 case and reviewed the 18 U.S.C. § 3553(a) sentencing factors and
   relevant policy statements provided in Chapter Seven of the Guidelines,
   which recommend that any revocation sentence “shall be ordered to be
   served consecutively to any sentence of imprisonment that the defendant is
   serving, whether or not the sentence of imprisonment being served resulted
   from the conduct that is the basis of the revocation of probation or supervised
   release”. U.S.S.G. § 7B1.3(f).
          Accordingly, there was no clear-or-obvious error regarding the
   explanation for imposing a consecutive revocation sentence; therefore, the
   sentence was not procedurally unreasonable. See Rita, 551 U.S. at 356. (Even
   if there was the requisite clear-or-obvious error, Cuatepotzo has not
   established it affected his substantial rights. E.g., United States v. Broussard,
   669 F.3d 537, 553 (5th Cir. 2012).)




                                           3
Case: 21-50957      Document: 00516473025          Page: 4   Date Filed: 09/15/2022




                                    No. 21-50957


          On the other hand, Cuatepotzo preserved his substantive-
   reasonableness claim by requesting a lesser term at the sentencing hearing.
   Holguin-Hernandez v. United States, 140 S. Ct. 762, 767 (2020) (noting
   advocating for sentence shorter than one imposed is sufficient to preserve
   substantive-reasonableness challenge).
          As the basis for asserting his sentence is substantively unreasonable,
   the factor claimed not to have received the required significant weight is his
   motivation to assist his family financially. A sentence “is substantively
   unreasonable if it (1) does not account for a factor that should have received
   significant weight, (2) gives significant weight to an irrelevant or improper
   factor, or (3) represents a clear error of judgment in balancing the sentencing
   factors”. Cano, 981 F.3d at 427 (citation omitted).
          The court made clear that it would consider the motivation-to-assist-
   family-financially factor.   Cuatepotzo’s contention merely reflects his
   disagreement with the propriety of his sentence and the court’s weighing of
   the 18 U.S.C. § 3553(a) sentencing factors and “does not suffice to rebut the
   presumption of reasonableness that attaches to [his] within-guidelines
   sentence”. United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
          AFFIRMED.




                                         4